United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-2261
                                     ___________

Ronald Jones-Bey,                      *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       * Appeal from the United States
Michael Groose; George Lombardi;       * District Court for the
Dora Schriro; Ansel Card; Jill         * Western District of Missouri.
McGuire; Joseph Pardoe; Kempker,       *
Major; Warwick, Lt.; Kirkpatrick,      *    [UNPUBLISHED]
COII; Barts, COI; Bindu, CO; Corser, *
CCW; Talley, CCW,                      *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: December 4, 2001
                              Filed: December 7, 2001
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Ronald Jones-Bey appeals following the district court’s dismissal of his action
brought under 42 U.S.C. §§ 1983 and 1985. We dismiss the appeal for lack of
jurisdiction. See Krein v. Norris, 250 F.3d 1184, 1187 (8th Cir. 2001) (jurisdiction
will be raised sua sponte when there is indication it is lacking, even if parties concede
issue).
       The district court granted Jones-Bey an extension of time to file a notice of
appeal in this case, but there is no indication that he filed the notice. Further, because
Jones-Bey’s motion for an extension of time to appeal was filed more than thirty days
following entry of judgment, he was required to give defendants notice of his motion.
See Fed. R. App. P. 4(a)(5)(B). Because he did not do so, the district court lacked
authority to grant the extension. See Bartunek v. Bubak, 941 F.2d 726, 728 (8th Cir.
1991) (after initial 30-day appeal period expired, district court was without
jurisdiction to act on ex parte motion to extend time; thus, its order granting motion
was void). Jones-Bey’s May 2000 premature “Notice of Intent to Appeal” the initial
dismissal of two defendants, which the district court treated as a motion for
reconsideration, does not provide a basis for saving any portion of the instant appeal.

      Accordingly, the appeal is dismissed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-